Citation Nr: 1514498	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as the result of exposure to herbicides for the purposes of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional (RO).  Jurisdiction over the case was subsequently transferred to the VA RO in Hartford, Connecticut.  

Initially, the Board observes that an April 1988 rating decision denied the Veteran's claim of entitlement to service connection for a heart disorder, characterized as aortic insufficiency.  While the Veteran did not appeal that denial, since such time, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for ischemic heart disease can be substantiated under 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, new and material evidence is not required, and the claim must be reviewed on a de novo basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).


Procedurally, the Veteran was notified by a January 2011 letter that his case had been referred for a special review pursuant the decision in the Nehmer v. U.S. Department of Veterans Affairs line of cases, which requires the payment of retroactive benefits to certain Nehmer class members.  See Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).  This case was identified as a potential Nehmer class member case based on the addition of ischemic heart disease to the list of presumptive diseases associated with exposure to certain herbicide agents used in Vietnam. See 75 Fed. Reg. 39843 (July 13, 2010).  

In the July 2011 rating decision that forms the basis for this appeal, the RO denied service connection for ischemic heart disease noting that the Veteran was not a Nehmer class member as the evidence did not show that he served in the Republic of Vietnam or the inland waterways of Vietnam.  Accordingly, in the absence of any conclusive evidence that he served in the Republic of Vietnam, or was otherwise exposed to herbicides used in Vietnam, further review under Nehmer was not required.  If VA received any documentation that confirmed that he performed duty in the Republic of Vietnam, entitlement to benefits under the Nehmer court order would be reconsidered.  The RO notified the Veteran of this decision in an August 2011 letter.  The Veteran filed a notice of disagreement (NOD) in July 2012.  After a January 2013 statement of the case (SOC), the Veteran perfected an appeal by filing a VA Form 9, substantive appeal, later in January 2013.

In June 2013, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript the hearing is contained in the Virtual VA folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran argues that he has ischemic heart disease due to Agent Orange exposure in service.  The Veteran reported in July 2012 that he was exposed to Agent Orange in Southeast Asia during the Vietnam War.  Specifically, he asserted that he served in both Thailand and Vietnam.  He stated that he "spent a total of approximately 6-12 days on standby at Cam Ranh Bay Vietnam while awaiting unit assignment and was eventually sent to Thailand."  He also asserted that he reported to Long Binh, Vietnam on temporary duty (TDY) assignment.  Furthermore, he maintained that, while in Thailand, he "reported to U-Tapao AFB 8-9 times (2-3 days' duration each time) to pull perimeter duty," where he contends that he was also exposed to herbicides.  

As concerning his claim in-country service in Vietnam, such service remains unverified.  Rather, his service personnel records reflect that he had 1 year, 8 months, and 24 days of foreign service in Thailand and Germany.  Although he was initially assigned to a unit that was scheduled to serve in the Republic of Vietnam, his service personnel records indicate that he was reassigned to a unit in Germany.  See Special Orders Dated February 25 and 28, 1971.  

In June 2013, the Veteran's representative submitted copies of documents purportedly proving the Veteran's in-country service in Vietnam; however, these documents reflect only that the Veteran was a part of the Vietnam campaign and that he received the Vietnam Service Medal (VSM) and the Vietnam Campaign Medal, not that he actually stepped foot in Vietnam.  See Department of Defense (DoD) Instruction 1348.33-M, Manual of Military Decorations and Awards, Volume 3 (Nov. 2010) (indicating that, although the VSM and VCM were given to military personnel who served in-country, personnel who served outside of Vietnam in direct combat support were also eligible).  See also Haas v. Peake, 525 F.3d 1168, 1196 (2008).


Despite this, it does not appear that any attempt has been made to verify his claimed TDY in Long Binh, Vietnam or his assertion that he awaited unit assignment in Cam Ranh Bay Airbase prior to his service in Thailand.  See July 2012 NOD.  Accordingly, the Board finds that such an attempt should be undertaken.

With regard to his claimed exposure to herbicides while on "perimeter duty" at 
U-Tapao Airbase, VA Fast Letter 09-20 (May 6, 2009) provides additional information regarding developing evidence of herbicide exposure in claims from Veterans with Thailand service during the Vietnam Era and information concerning herbicide use in Thailand.  A Memorandum for the Record that accompanied VA Fast Letter 09-20 reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base (RTAFB).  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  VA Fast Letter 09-20 further provides that if a claim premised on herbicide exposure in Thailand cannot be resolved based on the information contained in the memorandum, then follow-up inquiries should be sent to the Joint Services Records Research Center (JSRRC).  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, a formal memo for the file should be produced, documenting efforts to obtain information, which should then be forwarded for appropriate rating activity.

Furthermore, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 Bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or a "greater strength" commercial variant, were used. 

VA's Adjudication Procedures Manual indicates that, if a Veteran served at a RTAFB as an Air Force security policeman, security dog handler, member of the security police squadron, or otherwise served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure may be established on a direct/facts-found basis. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). 

The RO has not, as yet, sent a request to JSRRC or any other appropriate records repositories in order to conduct the research necessary to corroborate the Veteran's claimed Agent Orange exposure at U-Tapao Airbase in Thailand.  Given the evidence that the Veteran served in Thailand during the Vietnam era, the Board concludes that further development is necessary concerning whether he was exposed to herbicides while there.

Finally, the Bord notes that the record reflects the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  See January 2011 SSA Inquiry.  As these SSA records are not on file and may be relevant to his claim, the AOJ must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  Efforts to obtain these SSA records must be made until they are either obtained or it is determined they do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to provide details regarding his claimed in-service exposure to herbicides, as described in his July 2012 notice of disagreement (NOD), such as the approximate dates of his temporary duty (TDY) assignments to U-Tapao, AB, Thailand, and Long Binh, Vietnam, and the nature of any "perimeter duty" to which he was assigned while stationed in Thailand.

Should the Veteran provide any additional pertinent information that is sufficient to warrant additional research, such as the requested information concerning the approximate date and nature of his temporary duty assignments, contact the National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSRRC), the Defense Personnel Records Information Retrieval System (DPRIS), and any other appropriate records repository to attempt to verify this information.  If sufficient information is not provided, or if attempts to verify the relevant information are not successful, he must be notified of this fact and all verification efforts must be documented and associated with the claims file.

2.  Request from the National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSRRC), the Defense Personnel Records Information Retrieval System (DPRIS), and any other appropriate records repository information concerning the Veteran's location during the period from July 31, 1969 (at which time he was noted to be "En route to USARPAC [United States Army Pacific]") through August 30, 1969 (at which time he was assigned to the 562nd Maintenance Company, USARPAC, Thailand).

If attempts to verify the relevant information are not successful, the Veteran must be notified of this fact and all verification efforts must be documented and associated with the claims file.


3.  Obtain from the SSA any records concerning the Veteran's award of SSA disability or supplemental security income (SSI) benefits, including any medical records.

4.  After the requested development has been completed, and any additional development deemed warranted, the AOJ should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

